Case 1:16-cv-00443-CFC Document 227 Filed 07/29/19 Page 1 of 2 PageID #: 6993



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IPC SYSTEMS, INC.,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )    C.A. No. 16-443 (CFC)
                                                  )
CLOUD9 TECHNOLOGIES LLC,                          )
                                                  )
                       Defendant.                 )
                                                  )
CLOUD9 TECHNOLOGIES LLC,                          )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )    C.A. No. 18-2042 (CFC)
                                                  )
IPC SYSTEMS, INC. and IPC NETWORK                 )
SERVICES, INC.,                                   )
                                                  )
                       Defendants.                )

                   STIPULATION AND [PROPOSED] ORDER TO STAY

       WHEREAS, the Court previously granted the parties’ stipulations to stay proceedings

pending settlement (see C.A. No. 16-443, D.I. 216, 219, 221, 224, 226);

       WHEREAS, the parties have made meaningful progress and are continuing their efforts

to resolve the litigation, and request additional time to reach a settlement;

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the stipulated stays in the aforementioned litigations are extended to August 30, 2019. If

stipulations of dismissal are not filed by August 30, 2019 in the aforementioned litigations, the

parties on that date shall file a joint status report in each of the aforementioned litigations to

report on the status of the respective cases.
Case 1:16-cv-00443-CFC Document 227 Filed 07/29/19 Page 2 of 2 PageID #: 6994



MORRIS, NICHOLS, ARSHT & TUNNELL LLP               MORRIS JAMES LLP

/s/ Stephen J. Kraftschik                          /s/ Kenneth L. Dorsney

Karen Jacobs (#2881)                               Kenneth L. Dorsney (#3726)
Stephen J. Kraftschik (#5623)                      500 Delaware Avenue, Suite 1500
1201 North Market Street                           Wilmington, DE 19801
P.O. Box 1347                                      (302) 888-6800
Wilmington, DE 19899-1347                          kdorsney@morrisjames.com
(302) 658-9200
kjacobs@mnat.com                                     Attorneys for Cloud9 Technologies LLC
skraftschik@mnat.com

  Attorneys for IPC Systems, Inc. and IPC
  Network Services, Inc.

July 29, 2019


                SO ORDERED this _____ day of _______________, 2019.



                                            United States District Judge




                                               2
